Barnard, P. J.,
(dissenting.) Allen Hubbard was the owner in fee-simple of the land in question, when he died, by devise from Elmina H. Graves. The fee, however, was chargeable with legacies, which there was no personal ■estate to satisfy. Hubbard died intestate, leaving nine children. One daughter has since died, leaving nine children, and leaving a will which contains this clause: “I give and bequeath to my executor all the balance of the money •that I shall receive from the estate of Elmina H. Graves, under and by virtue of her said will and testament, dated Cleveland, Ohio, June 12, A. D. 1876, or all the right, title, and interest which I, as one of the children of Alien Hubbard, deceased, am entitled to under and by virtue of the last will and testament of the said Elmina H. Graves, in trust that my said executor will use the same for the purpose of clothing, educating, and maintaining my said .children, and in case my said executor shall die before the whole of the estate which'shall come to him shall be expended for the benefit of my children, as aforesaid, then it is my will that whatever balance shall remain in his hands .at the time of his decease shall be divided equally between them, share and share alike.” The executor of Sarah E. Higgins conveyed as such the inter.est of Sarah E. Higgins in the land, and the question is whether by the clause in question he had power to sell her own ninth interest in the property. The will contains no express power of sale. The testatrix included a bequest of money to be received, and also all right, title, and interest to whatever she was entitled. The trust was to use the same for the support of the children. The trust to use a fund made up of real and personal property, in the absence .of a specific direction, does not warrant the conclusion that the testator intended a conversion of the real estate into personalty. The duty of making a final division of the real estate does not imply a power of sale. Hobson v. Hale, 95 N. Y. 588; White v. Howard, 46 N. Y. 144. There is nothing in the will to show an intent that the executor should not use the land as land, .and the sale thereof is not justified. There should therefore be a judgment /or the defendant upon the submitted case, with costs.